DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 19 are amended and claims 2 and 9 are withdrawn due to Applicant's amendment dated 10/10/2022.  Claims 1-10, 13-14, 16, and 18-19 are pending and claims 2, 9, and 13 are withdrawn.
Response to Amendment
The objection to claim 19 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 10/10/2022.
The rejection of claims 2 and 9 as set forth in the previous Office Action is moot because claims 2 and 9 are withdrawn due to the Applicant's amendment dated 10/10/2022.
The rejection of claims 1, 3-8, 10, 14, 16, and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is withdrawn.
The rejection of claims 1, 3-8, 10, 14, 16, and 18-19 under 35 U.S.C. 103 as being unpatentable over by Inoue et al. JP 2005314239 (“Inoue”)—English translation obtained from Global Dossier—in view of Young KR 20130083129 A—English translation obtained from Google Patents, hereinafter “Young”—is not overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is maintained. 
Response to Arguments
Applicants' arguments on pages 16-20 of the reply dated 10/10/2022 with respect to the rejection of claims 1, 3-8, 10, 14, 16, and 18-19 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues on pg. 18 that claim 1 differentiates over compound 211 and compound 219 of Inoue because neither compound meets the newly added limitation wherein “in Formula 1, one of a1 and a2 is 0, and R1 is methyl and R2 is anthracenyl substituted with phenyl when a1 is 0, or R2 is methyl and R1 is anthracenyl substituted with phenyl when a2 is 0”.
Examiner's response –As discussed below and in the previous rejection, a rejection is not made over compound 211 or compound 219. Instead, a rejection is made over a modified compound 211.
As pointed out by Applicant, compound 211 (below) fails to include a methyl group for R1 or R2. However, Inoue teaches compounds of formula (1) are not limited to the exemplified compounds (¶ [0104]). In addition, based on the formula (1) of Inoue, the highlighted group (variable R3) of compound 211 is not limited to phenyl (Inoue, ¶ [0022]-[0026] and [0127]).

    PNG
    media_image1.png
    101
    196
    media_image1.png
    Greyscale

For instance, R3 may represent other groups such as cyano, alkyl, ester, etc. (¶ [0026]). Inoue teaches such exemplary compounds wherein R3 is represented by groups other than phenyl, including compound 219 below (¶ [0127]). 

    PNG
    media_image2.png
    99
    203
    media_image2.png
    Greyscale


As shown above, compound 219 comprises a methyl group for R3. Accordingly, for the variable R3, one of ordinary skill in the art would understand methyl is a suitable substitute for a phenyl group. Thus, it would be reasonable for one of ordinary skill in the art to modify compound 211 with the R3 group of compound 219.
Therefore, given the general formula and teachings of Inoue, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a methyl group for the phenyl group of compound 211 in the position of R3, because Inoue teaches the variable may suitably be selected as R3.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the anthracene compound in the luminescent layer of the organic electric field light emitting element of Inoue and possess the benefits taught by Inoue.  See MPEP 2143.I.(B).
The resulting modified compound 211 has the structure below, which reads on the claimed compound 1. Accordingly, the prior art reads on the limitations of claim 1.

    PNG
    media_image3.png
    218
    395
    media_image3.png
    Greyscale

Applicant's argument–Applicant argues on pgs. 18-19 that conditions (i)-(iv) cannot be considered inherent because compound 219 is beyond the scope of amended claim 1.
Examiner's response –As discussed above, a rejection was made over a modified compound 211 and not over compound 219. Accordingly, as discussed in greater detail in the rejection below, the prior art teaches the modified compound 211, which has the same structure as compound 1 of the instant disclosure, and thus conditions (i)-(iv) are considered to be inherent.
Applicant's argument –Applicant argues on pg. 19 that claim 1 differentiates over Inoue at least because the OLED of Inoue that is prepared with compound 211 or compound 219 does not include a host.
Examiner's response –As discussed in greater detail below and in the previous rejection, Inoue teaches the light emitting layer may be formed using an anthracene compound represented by formula (1) as a guest material and at least one compound having a light emission function other than the anthracene compound represented by formula (1) is used as a host material (¶ [0167]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 211 as a guest material and use a host material other than modified compound 211, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound 211 and a host material in the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Accordingly, the prior art teaches a host used in combination with the modified compound 211 in the light emitting layer and thus meets the limitations of the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. JP 2005314239—English translation obtained from Global Dossier, hereinafter (“Inoue”)—in view of Young KR 20130083129 A—English translation obtained from Google Patents, hereinafter “Young”.
Regarding claims 1, 14, and 19, Inoue recites an organic electric field light emitting element, wherein an organic electric field light emitting element has a structure in which a thin film containing a fluorescent organic compound is sandwiched between an anode and a cathode (¶ [0001]-[0002]). Inoue teaches an organic electric field light emitting element that sandwiches at least one layer containing an anthracene compound represented by equation (1) (shown below) between a set of electrodes (¶ [0019], [0007]-[0008]).

    PNG
    media_image4.png
    141
    104
    media_image4.png
    Greyscale

At least one of Y1-Y10 may be represented by expression (3) (¶ [0009]-[0010]):

    PNG
    media_image5.png
    64
    91
    media_image5.png
    Greyscale

Inoue teaches specific examples of anthracene compounds represented by equation (1) including compound 211 (¶ [0104] and [0127]):

    PNG
    media_image6.png
    100
    197
    media_image6.png
    Greyscale

Inoue teaches a specific example of the organic electric field light emitting element using compound 211 in the luminescent layer, wherein the luminescent layer is located between an anode and cathode (¶ [0224]).
While compound 211 fails to include a methyl group in the position of R3, Inoue does teach methyl may be selected as R3 (¶ [0011]) and teaches a specific example of a compound represented by equation (1) wherein R3 is methyl (see compound 219 on pg. 23):

    PNG
    media_image7.png
    102
    199
    media_image7.png
    Greyscale

Therefore, given the general formula and teachings of Inoue, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a methyl group for the phenyl group in the position of R3, because Inoue teaches the variable may suitably be selected as R3.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the anthracene compound in the luminescent layer of the organic electric field light emitting element of Inoue and possess the benefits taught by Inoue.  See MPEP 2143.I.(B).
The modified compound 211 has the same structure as the claimed compound 1.
Inoue is silent with respect to the modified compound 211 comprising (i) a 3n-π* to 1π-π* energy transition from a 3n-π excited state to a 1π-π* excited state; (ii) an energy level in a 1n-π* excited state of the compound is greater than an energy level in the 1π-π* excited state of the compound; (iii) the compound emits a fluorescent light by radiative energy transition of an exciton in the 1π-π* excited state to a ground state; and (iv) the energy level in the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p). However, the instant specification teaches compound 1 (instant ¶ [00107]) which is identical to the modified compound 211 of Inoue. The instant specification teaches compound 1 is an example of a fluorescent compound (¶ [00107]) wherein (i) the exciton of the fluorescent compound is transferred from the 3n-π* excited state to the to 1π-π* excited state (instant ¶ [0060]); and (iii) the fluorescent compound emits fluorescence of high luminance and/or high emission efficiency by radiative energy transition of an exciton in the 1π-π* excited state (instant ¶ [0059]). 
The instant specification additionally recites Table 1 (instant pg. 63), shown below, displaying the energy levels of instant compound 1:

    PNG
    media_image8.png
    178
    852
    media_image8.png
    Greyscale

As seen from the table, instant compound 1 has (ii) an energy level in the 1n-π* excited state greater than an energy level in the 1π-π* excited state, wherein (iv) the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p) (instant ¶ [0066] and [00226]-[00227]).
Since Inoue teaches the modified compound 211, the same structure as disclosed by the Applicant, the properties of conditions (i)-(iv) are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Inoue fails to teach the organic electric field light emitting element comprising the modified compound 211 in the light emitting light further comprises a host. However, Inoue does teach the light emitting layer may be formed using an anthracene compound represented by formula (1) as a guest material and at least one compound having a light emission function other than the anthracene compound represented by formula (1) is used as a host material (¶ [0167]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 211 as a guest material and use a host material other than modified compound 211, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound 211 and a host material in the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Inoue is silent as to the light emitting layer comprising less of the modified compound 211 than the host material. 
Young teaches an anthracene derivative represented by Formula (1) (abstract and claim 1) wherein the compound represented by Formula 1 may be included as a dopant material (pg. 10, fifth paragraph).
Young teaches to increase the color purity and increase the luminous efficiency through energy transfer, a host/dopant system can be used as a light emitting material (middle of pg. 2). Young teaches  in this situation, a small amount of the dopant material having high luminous efficiency is mixed with a host material in the light emitting layer, wherein the light emitting layer is mainly made of the host material (middle of pg. 2). This allows the excitons generated in the host to be transported to the dopant to emit light with high efficiency (middle of pg. 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include only a small amount of the modified compound 211 in the light emitting layer of Inoue, wherein the light emitting layer mainly comprises the host material, based on the teaching of Young.  The motivation for doing so would have been to allow the excitons generated in the host to be transported to the dopant to emit light with high efficiency, as taught by Young.
Per claim 14, the modified compound 211 reads on the claimed compound 1.
Regarding claims 3-4, Inoue in view of Young teach the organic electric field light emitting element comprising the modified compound 211, as described above with respect to claim 1. Inoue fails to teach the 1π-π* and 3n-π* excited states of the modified compound 211. However, as shown in the table above, the instant specification teaches compound 1 has a 1π-π* excited state of 3.52 and a 3n-π* excited state of 3.43. Since Inoue teaches modified compound 211, the same structure as disclosed by the Applicant, the properties the 1π-π* and 3n-π* excited states are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Per claim 4, the difference between the 1π-π* and 3n-π* excited states is 0.09.
Regarding claims 5-8, 10, and 16, Inoue in view of Young teach the organic electric field light emitting element comprising the modified compound 211, as described above with respect to claim 1. Inoue fails to teach wherein (i) an exciton in the 3n-π* excited state of the modified compound 211 is transferred to the 1π-π* excited state of the modified compound 211 via reverse intersystem crossing (claim 5); (ii) the fluorescent light is emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the modified compound 211 to the 1π-π* excited state of the modified compound 211 via reverse intersystem crossing (claim 6); (iii) a rate of the reverse intersystem crossing is in a range of about 106 inverse seconds to about 108 inverse seconds (claim 7); (iv) the fluorescent compound has an exciton lifetime in the range of about 0.1 nanoseconds to about 1 microseconds (claim 8); (v) the fluorescent compound comprises a non-bonding molecular orbital that induces the 3n-π*-to-1π-π* transition from the 3n-π* excited state to the 1π-π* excited state (claim 10); and (vi) a ratio of an emission portion of the fluorescent light emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the fluorescent compound to the 1π-π* excited state of the fluorescent compound via reverse intersystem crossing, to a total emission portion of the light emitted from the emission layer is at least 90% (claim 16). 
However, the instant specification teaches compound 1 is an example of a fluorescent compound (¶ [00107]) and the specification recites that (i) in the fluorescent compound, the exciton is transferred from the 3n-π* excited state to the 1π-π* excited state via reverse intersystem crossing (instant ¶ [00110]); (ii) in the fluorescent compound, an emission portion of the fluorescence is emitted by radiative energy transition of the exciton thereof in the 1π-π* excited state to a ground state, wherein the exciton is previously transferred from the 3n-π* excited state to the 1π-π* excited state via reverse intersystem crossing (instant ¶ [00110]); (iii) in the fluorescent compound, the reverse intersystem crossing may be a crossing according the EL-Sayed’s Rules, and thus, may have a very rapid, such as in the range of about 106 inverse seconds to about 108 inverse seconds (instant ¶ [0055]); (iv) in the fluorescent compound, the exciton in the 3n-π excited state of the fluorescent compound may be transferred to the 1π-π excited state via the allowed and rapid reverse intersystem crossing according to the EL-Sayed’s Rule, and thus, the fluorescent compound may have a relatively short exciton lifetime such as in the range of about 0.1 nanoseconds to about 1 microseconds (instant ¶ [0056]); (v) the fluorescent compound may include a non-bonding orbital which is able to induce the 3n-π*-to-1π-π* energy transition (instant ¶ [0067]); and (vi) the fluorescent compound has a ratio of an emission portion of the fluorescent light emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the fluorescent compound to the 1π-π* excited state of the fluorescent compound via reverse intersystem crossing, to a total emission portion of the light emitted from the emission layer of at least 90% (instant ¶ [00110]).
Since Inoue teaches the modified compound 211, the same structure as disclosed by the Applicant, the properties of conditions (i)-(vi) are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 18, Inoue in view of Young teach the organic electric field light emitting element comprising the modified compound 211, as described above with respect to claim 15. Inoue teaches the organic electric field light emitting element comprising modified compound 211 also comprises a first and second hole injection transport layer and an electron injection transport layer, wherein the hole injection transport layers are disposed between an anode and the light emitting layer (luminescent layer) and the electron injection transport layer is disposed between the light emitting layer and the cathode (¶ [0224]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786